Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 5, 14, 23, and 30 have been amended. Claim 31 is newly added.  Claims 1-9, 11-27, and 29-31, as filed 02/07/2022, are examined herein. No new matter has been introduced by the amendments. 

Response to Arguments
Applicant’s arguments and amendments have been carefully considered.
Regarding the claim interpretation (intended use) of claims 14 and 23, Applicant argues (page 13-14 of the Remarks dated 02/07/2022) that the instant claims recite hardware having software or instructions to enable the hardware to perform the recited functions. This argument is not persuasive. 
Regarding the rejection under 35 USC 101, Applicant argues (page 14-17 of the Remarks) that the amended claims address specific and discrete technical methodology for improving known problems in existing methods, and is therefore a “practical application”. Specifically, Applicant argues that [0002] and [0012] teach the problem of information exchange between multiple devices or interfaces within a single transaction.    This argument is not persuasive because the sending and receiving of data by a NFC protocol is insignificant extrasolution activity.  The abstract concept in the instant amended claims is the processing of a payment transaction with an associated account identifier. The identification of an account for a transaction is part of processing of a payment transaction, and is a method of organizing human activity. (See MPEP § 2106.05(d)(II), Receiving or transmitting data over a network). Further, paragraph [0002] refers to multiple payment cards, devices, and key cards being used for a transaction. The broadest reasonable interpretation of claim 1 appears to include a single payment reader, a single 
Regarding the rejection under 35 USC 103, Applicant argues (pages 18-22 of the Remarks) that  the cited references do not teach or suggest every limitation of the independent claims.  Specifically, Applicant argues that the cited references do not teach or suggest:
receiving, with the NFC interface of the payment reader from the background application of the payment device via the first wireless communications, one or more background information messages including the identifying information for the background account; 
receiving, with the NFC interface of the payment reader from a second application of the payment device via the second wireless communications, one or more payment information messages including identifying information for a payment account, wherein the background application runs in a background of the payment device to communicate the one or more background information messages to the NFC interface of the payment reader while the second 
application is running in a foreground of the payment device; 
providing, by the payment reader to a payment service system, in connection with the payment transaction, both the identifying information for the payment account and the identifying information for the background 
account; and 
receiving, at the payment reader from the payment service system, approval of the payment transaction based on both the payment account and 
the background account. 


Claim Interpretation - Intended Use
Regarding claims 14 and 23, Examiner notes that the indicated (underlined) claim limitations carry limited patentable weight due to intended use.  Claims 14 and 24: “monitor for devices capable of exchanging information via background communication; receive a request to process a transaction; 7establish, between the first communication interface of the device and a first communication interface of the second device, first wireless communications with the second device via a background communication protocol, wherein the first wireless communications are background communications; receive, from a background application of the second device via the first wireless communications, one or more background information messages including identifying information for a background account; establish, between the second communication interface of the device and a second communication interface of the second device, second wireless communications with the second device via a standard communication protocol different than the background communication protocol, wherein the second wireless communications are standard communications; receive, from a second application of the second device via the second wireless communications, one or more transaction information messages including identifying information for a transaction account, wherein the background application runs in a background of the second device to communicate the one or more background information messages while the second application is running on the second device; provide, to a server, in connection with the transaction, both the identifying information for the transaction account and the identifying information for the background account; and 8receive, from the server, approval of the transaction based on both the transaction account and the background account”. “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114, paragraph II.

Claim Interpretation - Preamble
According to MPEP 2111.02, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. See claims 1, 5, 14, and 23.  Pitney Bowes, Inc. v. Hewlett- Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588,591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). Specific instances of such statements of intended use are identified within the prior art rejection as found in this office action. However, it is incumbent on the applicant to positively recite the claim boundaries.


Claim Rejections - 35 USC § 101
Claim(s) 1-9, 11-27, and 29-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1 and 5 are directed to a “method to process a payment transaction using two communications protocols.
Claim 1 is directed to the abstract idea of “selecting a payment account and carrying out a financial transaction” which is grouped under “organizing human activity… fundamental economic practice” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites “monitoring, …, for devices capable of exchanging information via background communication; receiving, …, a request to process a payment transaction; establishing,…, between a … and …, first wireless communications with the … via a background communication protocol, wherein the first wireless communications are background communications; providing, by… via the first wireless communications, one or more background request messages to …; acquiring, by a first application of …, identifying information for a background account based on the one or more background request messages; receiving, … from the background application of … via the first wireless communications, one or more background information messages including the identifying information for the background account wherein communication of the one or more background information messages by the payment device is transparent to a user of the payment device; 2establishing, …, between the…. and the…, second wireless communications with … via a standard communication protocol different than the background communication protocol, wherein the second wireless communications are standard communications; receiving, …from a second application of …, one or more payment information messages including identifying information for a payment account, wherein the background application runs in a background of … to communicate the one or more background information messages while the second application is running in a foreground of …; providing, by … to a payment service system, in connection with the payment transaction, both the identifying information for the payment account and the identifying information for the background account; and receiving, … from …, approval of the payment transaction based on both the payment account and the background account.” Claims 5, 14 and 23 recite “monitoring, by the first device, for devices capable of exchanging information via background communication; receiving, …, a request to process a transaction; establishing, …, between a… and … via a background communication protocol, first wireless communications with …, wherein the first wireless communications are background communications; 4receiving, … from a background application of … via the first wireless communications, one or more background information messages including identifying information for a background account; establishing, …, between the  … and the 
This judicial exception is not integrated into a practical application because, when analyzed under step 2A prong 2 (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “a payment reader, a payment device, an NFC interface, a communication interface, a processor and memory”  represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate or implement)  the acts of selecting a payment account and carrying out a financial transaction.  
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of selecting a payment account and carrying out a financial transaction  using computer technology (e.g. processors, memory, and communication interfaces).Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)).
The dependent claims recite additional elements such as type of communication protocol.  These additional elements of the claim represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate or implement) the acts of selecting a payment account and carrying out a financial transaction. 
Dependent claims 2-4, 6-9, 11-13,  15-22, 24-27, and 29-31 do not remedy the deficiencies of the independent claims and are rejected accordingly.  In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)). 
Hence,  the claims are not patent eligible. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11-16, 19-25, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130046643 (Wall) in view of 20160253651 (Park).  

Regarding claim 1, Wall teaches a method for a payment reader to process a payment transaction while engaging in both standard and background communications with a payment device, the method comprising:
monitoring, by the payment reader, for devices capable of exchanging information via background communication; ([0029])
receiving, by the payment reader, a request to process the payment transaction; ([0011] “user taps contactless device”)
establishing, by the payment reader, between a  near field communication (NFC) interface of the payment reader and an NFC interface of the payment device, first wireless communications with the payment device via a background communication protocol, wherein the first wireless communications are background communications; ([0026-0029] “interact via NFC protocols”)
acquiring, by a first application of the payment device, identifying information for a background account based on the one or more background request messages; (FIG. 4 #425, [0041-0042)]
receiving, with the NFC interface of the payment reader from the background application of the payment device via the first wireless communications, one or more background information messages including the identifying information for the background account, [wherein communication of the one or more background information messages by the payment device is transparent to a user of the payment device;] 2(FIG. 1 #128 “antenna”; [0024] “antenna”; [0024] “state of readiness”; [0041-0042)]
establishing, by the payment reader, between the NFC interface of the payment rea
der and the  NFC interface of the payment device, second wireless communications with the payment device via a standard communication protocol different than the background communication protocol, wherein the second wireless communications are standard communications; (FIG. 1 # 127; [0011] “a number of protocols”; [0019-0020] “secure authentication”, “smart chip”)[0029] “may initially interact … NFC”; [0031] “switch … channel”)
receiving, with the NFC interface of the payment reader from a second application of the payment device via the second wireless communications, one or more payment information messages including identifying information for a payment account, wherein the background application runs in a background of the payment device to communicate the one or more background information messages to the NFC interface of the payment reader while the second application is running in a foreground of the payment device; (FIG. 1 #128 “antenna”; [0024] “antenna”; [0012] “non-payment services”; [0021] “non-EMV”; [0048]; [0052] “options are not communicated to the user...”)
providing, by the payment reader to a payment service system, in connection with the payment transaction, both the identifying information for the payment account and the identifying information for the background account; and receiving, at the payment reader from the payment service system, approval of the payment transaction based on both the payment account and the background account.([0049-0057] “pin authorization”, “confirm valid PIN”, “confirm payment”.)
Wall does not explicitly teach, but Park does teach: 
background account, [wherein communication of the one or more background information messages by the payment device is transparent to a user of the payment device;  ([1538] invisible application, [1428] invisible connection device, [0106] short range communication)
providing, by the payment reader via the first wireless communications, one or more background request messages to the payment device; ([1538] invisible application, [1428] invisible connection device, [0106] short range communication)
It would have been obvious, at the time of filing, to combine the dual protocol credit card processing of Wall with the invisible applications and communication channels of Park because Park explicitly teaches [0005] the motivation of using multiple payment methods with mobile devices in a transaction. See MPEP 2143.I.G.

Claims 2, 12, 21, and 30. Wall in view of Park teaches: The method of claim 1, 
Wall does not explicitly teach, but Park does teach:
wherein the standard communication protocol comprises a Europay/Mastercard/Visa (EMV) standard. (Park Table 4 [0314])

Claim 3: Wall in view of Park teaches: The method of claim 1,
Wall further teaches: 
wherein the one or more background request messages comprises a request to notify a user that the background account may be used for the payment transaction. (FIG. 4 #470 and [0050])

Claims 4, 11, 20, and 29: Wall in view of Park teaches: The method of claim 1,
Wall further teaches:
wherein the payment reader provides the one or more background request messages to the payment device prior to establishing wireless communications with the payment device via the standard communication protocol.    (FIG. 2 #220 and [0027-0031])

Claims 5, 14 and 23.  A method for a first device to process a single transaction informed by both standard and background communications with a second device, comprising:
 monitoring, by the first device, for devices capable of exchanging information via background communication; receiving, at the first device, a request to process a transaction; ([0029])
establishing, by the first device, between a near field communication (NFC) interface of the first device and  an NFC interface of the second device via a background communication protocol, first wireless communications with the second device, wherein the first wireless communications are background communications; (FIG. 1 #128 “antenna”; [0024] “antenna”; [0026-0029] “interact via NFC protocols”)
establishing, by the first device, between the NFC interface of the first device and the  NFC interface of the second device via a standard communication protocol different than the background communication protocol, second wireless communications with the second device, wherein the second wireless communications are standard communications; (FIG. 1 # 127; [0011] “a number of protocols”; [0019-0020] “secure authentication”, “smart chip”)
receiving, with the NFC interface of the first device from a second application of the second device via the second wireless communications, one or more transaction information messages including identifying information for a transaction account, wherein the background application [runs in a background of the second device to communicate the one or more background information messages] while the second application is running in a foreground of the second device; ([0012] “non-payment services”; [0021] “non-EMV”; [0048]; [0052] “options are not communicated to the user...”)
providing, from the first device to a server, in connection with the transaction, both the identifying information for the transaction account and the identifying information for the background account; and receiving, at the first device from the server, approval of the transaction based on both the transaction account and the background account. ([0049-0057] “pin authorization”, “confirm valid PIN”, “confirm payment”.)
Wall does not explicitly teach, but Park does teach: 
background account, [wherein communication of the one or more background information messages by the payment device is transparent to a user of the payment device;  ([1538] invisible application, [1428] invisible connection device, [0106] short range communication)
receiving, with the NFC interface of the first device from a background application of the second device via the first wireless communications, one or more background information messages including identifying information for a background account, wherein communication of the one or more background information messages by the second device is transparent to a user of the second device; ([1538] invisible application, [1428] invisible connection device,  [0106] short range communication)

Claim 19: Wall in view of Park teaches: The device of claim 14,
Wall further teaches: 
wherein the standard communication protocol comprises a near field communication (NFC) protocol. ([0031], [0035], [0060])
	
Claim 13 and 22: Wall in view of Park teaches: The method of claim 5, 
Wall further teaches: 
wherein the second device determines that the background account may be used for the transaction based on establishing the first wireless communications. ([0012] loyalty program)
	
Regarding claims 6, 15, and 24, Wall in view of Park teaches the method of claim 5. Wall further teaches ([0022] “contactless device 120 will listen for transmissions from the device reader 115 …. In another exemplary embodiment, the controller 124 is a Wi-Fi controller or an NFC controller capable of performing similar functions.” Wall does not use the term “beacon” but Park explicitly teaches: 
wherein establishing first wireless communications with the second device comprises: 5providing a beacon message via the NFC interface of the first device; and receiving a response to the beacon message via the NFC interface of the first device. ([1072-1073], [1777])

Claims 7, 16, and 25: Wall in view of Park teaches: The method of claim 6, 
Wall further teaches: 
wherein the beacon message is provided by the second device. ([0022])

Claims 8-9, 17-18, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over  US 20130046643 (Wall) in view of 20160253651 (Park) and in further view of US 20150379506 (Griffin).
	
Claims 8, 17 and 26: Wall in view of Park teaches: The method of claim 7, 
Wall and Park do not explicitly teach, but Griffin does teach:
further comprising providing, by the first device via the first wireless communications, one or more beacon response messages to the second device, wherein the second device acquires the identifying information for the background account based on the one or more beacon response messages., ([0053])
It would have been obvious, at the time of filing, to combine the dual protocol credit card processing of Wall and Park with the beacon functions of Griffin because Griffin explicitly teaches [0006] the motivation of increased payment efficiency. See MPEP 2143.I.G

Regarding claims 9, 18 and 27, Wall in view of Park teaches the method of claim 6,
Wall and Park do not explicitly teach, but Griffin does teach:
wherein the beacon message is provided to the second device, and wherein the second device acquires the  identifying information for the first background account based on a response to the beacon message. ([0036])

Claims 8-9, 17-18, 26-27, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over  US 20130046643 (Wall) in view of 20160253651 (Park) and in further view of US 20070001853 (Otranen).

Regarding claim 31, Wall in view of Park teaches the method of claim 5. Park further teaches :
further comprising transmitting, based on the monitoring, a message from the first device to the second device, thereby indicating to the second device that the first device is compatible with the background communication protocol, wherein the communication of the one or more background information messages by the second device to the NFC interface of the first device is automatically performed in response to the message transmitted from the first device. ([1546] “compatibility between electronic devices A and B may be checked”)
Wall in view of Park does not explicitly teach, but Otranen does teach:
transmitting, based on the monitoring, a message from the first device to the second device, thereby indicating to the second device that the first device is compatible with the background communication protocol, (FIG. 1, [0005], [0006] “capability negotiation … requiring only a request from the Initiator and a response from the Target device.” [0027] “automatic”) 
It would have been obvious, at the time of filing, to combine the dual protocol credit card processing of Wall in view of Park with automatic NFC capability negotiation of Otranen because Otranen explicitly teaches [0004-0008] the motivation of using an NFC handshake to set up communication between two devices. See MPEP 2143.I.G.






Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20070001853 (Otranen) [0005] … RFID communication is used to exchange communication details by just touching two devices. Creating such communication requires devices to be able to carry out a relatively fast capability negotiation, i.e., during the RFID `touch.` [0006] Rules for communication can be contemplated where the NFC Initiator device is always sending request message and the NFC Target device is responding to requests with response messages. However, optimally, the capability negotiation between two devices should happen in one message pair, i.e., requiring only a request from the Initiator and a response from the Target device. [0027] …mapping an NFC level communication to a secondary bearer communication… enables roles to be established in a quick message exchange on the RFID level followed by automatic establishment of the secondary bearer communication without any user input needed
US 20150097030 (Gallo) [0023] NFC Forum Connection Handover Technical Specification defines the structure and sequence of interactions that enable two NFC-enabled devices to establish a connection using other wireless communication technologies. Connection Handover combines the simple, one-touch set-up of NFC with high-speed communication technologies, such as WiFi or Bluetooth. The specification enables developers to choose the carrier for the information to be exchanged. If matching wireless capabilities are revealed during the negotiation process between two NFC-enabled devices, the connection can switch to the selected carrier. [0003] automatically connect.
US 20150339648 (Kushevsky)
US 20150112822 (Aaron)
US  10049349 (Grassadonia) 
US 20100097946 (Celentano) 
US 20050021400 (Postrel) [0079] Policies and profiles may be established to automatically contact each of the reward servers according to a user profile, merchant profile, broker dealer profile, issuer profile, or product provider redemption profile (see FIG. 5) to transact the required payment for an item selected by a user. This profile may indicate the order of redemption and method of providing funds sufficient to cover the purchase after redeemable points are exhausted. …  Following the selection of an item to be acquired, the server may contact all of the reward resources according to this profile to selectively redeem each as required to meet the purchase price. The process may be performed in real time or as a background process transparent to the user where the user may select how the transaction should proceed. 
US 20080238610 (Rosenburg) NFC and cell phone [0046] "The mobile communication device 110 controls the operation of the processing chip 210. The mobile communication device 110 provides a signal to the processing chip 210 indicating that the processing chip 210 should be operating in either contactless or contact mode. In contactless mode, the processing chip 210 is enabled to send and/or receive wireless signals, preferably pursuant to NFC protocols, as is known in the art. In contact mode, the processing chip 210 is enabled to send and/or receive direct electrically coupled signals. In a preferred use, a mobile communication device 110 controls the processing chip 210 through the use of an application program that resides on the mobile communication device 110. For example, after the mobile communication device 110 is initialized (as described below) a Secure transfer program resides on the mobile communication device 110. The Secure transfer program resides as an executing process in the background of programs executing on the mobile communication device 110 as a background process until activated for a transaction process, at which time, the Secure transfer program resides in the foreground. When a transaction process is completed, the Secure transfer program again resides as a background process." [0060] FIG. 5 depicts a flow chart indicating the method of use of an exemplary embodiment of the invention applied in the context of a point of sale ("POS") transaction. Once the mobile communication device 110 has been initialized for use with the smartlink module 100, a secure transfer program resides in the mobile communication device 110. When the mobile communication device 110 is activated, the secure transfer program runs in the background of the mobile communication device 110 processes. When the program is running in the background it is transparent to the user. The secure transfer program runs in a "passive" mode and waits for an activation signal. The activation signal is, for example, a signal from the mobile communication device, for example, by the user entering a key sequence (e.g., one or more keys or buttons being pressed) on the mobile communication device. When the Secure transfer program receives the activation signal the program becomes active and runs as a foreground processes.
US 20140244409 (Nathanel) [0137] This may allow automatic and in-the-background user-transparent creation of Loyalty Club membership; automatic accumulation and logging of purchase data into such Loyalty Club record; and automatic identification or detection of eligibility (or projected eligibility) for benefits due to past transactions; all these, without requiring the user to positively join the Loyalty Club prior to accumulating such benefits or logging such past transactions.
US 20170310653 (Zhang) [0129] … the above process of generating the verification code by the client 200 and verifying the verification code by the server 300 may be executed in the background, and is completely transparent to the user. For example, as shown in FIG. 10, the user can click a button “click to acquire verification code” in the interface when a verification code is required to be generated, then the verification code generated by executing the process of generating the verification code according to the present disclosure in the background is displayed in an enter box behind the “blockchain verification code”. Then, when the user clicks the button “login”, authenticity of the generated verification code is verified by executing the process of verifying the verification code according to the present disclosure in the background, and the user can log on the application service if the user passes the verification, otherwise a warning message for example “verification code is wrong” may be popped up to reject the user's login of the application service. It can be seen that the specific processes of generating and verifying the verification code are transparent to the user, without requiring participation of the user, thereby not increasing operation complexity.
US 8498900 (Spirin) "Block 320 is sending check-in data to the POS system. The user can check-in into the restaurant or the bar by sending location information to the POS system. The check-in can be performed via the NFC chip coupled to the mobile device communicating with the NFC chip reader coupled to the POS system. The check-in can be automatically or manually wirelessly performed via a GPS protocol or a social networking service. The POS system can function as a network gateway/router by creating a WPAN or a WLAN and the mobile device automatically detects the presence of such network and thereby checks-in into the POS system. Regardless of the method, upon successful check-in, the mobile device appears to the POS system as physically present in the restaurant or the bar. For example, when the user walks into the bar, the software application, running either in the background or the foreground of the mobile device, automatically detects the presence of the WPAN and checks-in the user into the POS system."
US 20130282589 (Shoup) Multi-factor mobile transaction identification [0106] "5. A user application that acts as a user interface for generating a unique software code key (the "App Key") by a process of a server application that enables the user to enter a text confirmation code ("Unique ID") that is sent to a mobile device of the user via a network protocol that is solely directed to the mobile device, such as SMS/MMS or by the system delivering this information via a background network protocol (e.g., SMS 0) directly to the application, for the purpose of confirming the device that the network protocol is interfacing with (e.g., MSISDN/Mobile Number related to a specific device). In terms of calculations and/or operations performed by the server to generate the App Key, it is possible to either (a) have the user enter the text confirmation code sent by the server, to confirm the user, or (b) let the system (e.g. a user application) provide the return text confirmation code automatically."
US 20140375428 (Park) NFC communication system. [0021] In one embodiment, the processing device (for example, mobile phone,  tablet or the like) launches, runs and/or executes an application (which may  also have been available, present or running in the background) that accesses  and/or retrieves data from, for example, resident memory, one or more external  devices and/or one or more networks (for example, one or more the sites on the  Internet).  The processing device may include transmitter and receiver circuits  (hereinafter collectively "transceiver") which employ one or more wired or wireless communication protocols, techniques and/or systems to access and/or  retrieve data (for example, the data from one or more external devices and/or  one or more networks (for example, one or more the sites on the Internet).   Here, the wired or wireless communication protocols, techniques and/or systems  may be different from the NFC protocol, technique and/or system employed to  interrogate the NFC tag and obtain or acquire the identification information  form the sensor device.  The acquired data, in one embodiment, is associated  with and/or corresponds to the activity, biometric and/or environmental sensor  device (or the user thereof).  For example, such data may be any activity,  biometric and/or environmental information now known or later developed,  including … Thereafter, the processing device may output the data to the user--for example,  display the data.    [0026] The NFC reader in the processing device uses the identification data  of the NFC tag to automatically launch or execute one or more applications or  implement one or more operations associated with the NFC tag, sensor device  and/or proxy device (for example, an application or operation which implements  communication, synchronization and/or pairing with associated external devices,  appliances and/or a network (for example, the Internet).  In addition thereto,  or in lieu thereof, the application may already be operating, executing and/or  running, for example, as a background task in the NFC reader's operating system  or as an integrated and integral part of the NFC reader's operating system or  functionality.  Thereafter (for example, immediately thereafter), the one or  more applications may implement one or more of the following actions,  operations and/or functions, and/or facilitate the user to implement and/or  perform actions, operations and/or functions via a user interface of the  processing device: [0027] Display, manipulate, transmit (for example, to the  Internet), store and/or analyze information acquired from the sensor device via  NFC communication.  Data and/or instructions may also be transmitted to and  stored in the sensor device and/or proxy device via NFC communication channel  (and/or separate communication channel).  (See, FIGS. 3A, 3B and 3C).  [0028]  Initiate connection to the sensor device via another communication technique  and/or protocol (for example, communication via Bluetooth, Bluetooth Low Energy  (BTLE), WiFi, GSM or other cellular technology) using the NFC communication  circuitry/technique or other communication circuitry/technique (for example,  wired, wireless and/or optical techniques including IR, optical, audio, haptic,  etc.).  (See, FIGS. 1B, 3B and 3C).  In one embodiment, after connection is  established, the application may implement bi-directional communication over  the NFC communication channel or other communication channel.  Where the sensor  device includes a display, the sensor device may display any data and/or  commands (on the sensor device).  Such data/commands may be from the processing  device, appliance or network (for example, the Internet).  Notably, the data  and/or commands may be transferred in real-time and/or in mass or bulk at, for  example, a prescribed time.  Moreover, the initiation of the subsequent  communication and/or connection with the sensor device may be immediate upon  launch, initiation and/or execution of the application or sometime thereafter  (for example, a predetermined time after launch, initiation and/or execution of  the application.  [0029] Acquire NFC tag from proxy device and initiate  connection to the sensor device, an appliance and/or the internet via another  communication technique and/or protocol (for example, communication via  Bluetooth, Bluetooth Low Energy, WiFi, GSM or other cellular technology) using  the NFC communication circuitry/technique or other communication circuitry (for  example, wired, wireless and/or optical techniques).  (See, FIGS. 1B and 3B).   After connection (for example, communication channel) is established with the  sensor device, an appliance and/or the Internet, the application may be  bi-directional communication of data and/or commands (for example,  synchronization and/or sensor configuration data) between the processing device  and such sensor device, appliance and/or the Internet.  [0030] The configuration data may be  transmitted over NFC communication channel or via another/different mechanism  or communication protocol, technique and/or system (for example, Bluetooth).   
US 9125180 (Hamilton) long-lasting connection across computing devices configured for short-range wireless communication. DETX (23)     As previously mentioned, the set of information can also include other  information in addition to the port address to be used for communication with  the first application executing at the second mobile computing device 108 via  the non-NFC protocol.  First, the set of information can also include an  indication of whether the first application is executing in a foreground at the  second mobile computing device 108.  For example, the techniques of the present  disclosure may be limited to situations where the first application is  executing in the foreground at the second mobile computing device 108 (and thus  not in the background) and therefore currently has the user's attention.   Second, the set of information can also include a unique identifier for the  second mobile computing device 108.  For example, the unique identifier can be  used to automatically associate the automatically configured communication  settings with the unique identifier of second mobile computing device 108 for  situations where the second mobile computing device 108 leaves the capable  communication range of the non-NFC protocol. 
US 20160227359 (Hurewitz) beacon-based media.    [0030] The various tracking activities in the particular retail store 111  may be facilitated through a variety of wireless communication devices and protocols.  For example, the tracking activities may be facilitated by operations of one or more consumer computing devices (such as a smartphone, tablet, portable computer, or wearable device) that execute software to  interact with the tracking ecosystem.  The tracking activities may be provided in connection with a software application operating on the consumer computing device, execution of a software application as a background process on the consumer computing device, or functionality built into the operating system of the consumer computing device.  In other examples, a dedicated device may be provided to or stationed near the customer 130.  For example, each trackable customer in the retail environment may operate a computing device at or adjacent to his or her respective location, that directly or indirectly provides the location of the computing device (and the customer) relative to an access point, beacon, radio frequency identifier, or the like.  Example tracking implementations using Bluetooth, Wi-Fi, and RFID/NFC technologies are further discussed below. 
US 20190021133 (Vandenheste) [0026] In accordance with a second aspect of the present invention, there is provided a method for controlling wireless communication between a mobile device and a IoT device; comprising the steps of enabling wireless connection between the mobile device and the IoT device via a Bluetooth communication link; maintaining the wireless connection for a period of time so as to enable communication of information between the mobile device and the IoT device using the Bluetooth communication link; monitoring an operation status associated with the mobile device and/or the IoT device so as to determine the period of time; terminating the wireless connection between the mobile device and the IoT device in response to the elapse of the period of time; and terminating the wireless connection between the mobile device and the IoT device in response to an interrupt event interrupting the timeout event. The period of time is determined dynamically based on the operation status associated with the mobile device and/or the IoT device. The operation status includes one or more of: a power level of the mobile device; a power level of the electronic device; an operating state of the mobile device, an operating state of the electronic device, a number of connections between the mobile device and other electronic devices; a number of connections between the electronic devices and other mobile devices; a navigation action on the mobile device; a time or period of connection or disconnection between the mobile device and the electronic device; an application running actively on the mobile device or in a background of the mobile device. The timer is reset: when information is communicated between the mobile device and the electronic device using the first wireless communication link; in response to the navigation action on the mobile device; or when a control interface for the electronic device in a form of an application operable in the mobile device changes from running actively on the mobile device to running in the background of the mobile device. The interrupt event comprises a remote disconnect request received at the electronic device from another mobile device via a cloud server. 
US 20130218721 (Borhan) FIG. 1 user device checks in with the store (Background process)
US 20130132274 (Henderson) cardless payment transaction. [0058] "In some implementations, a tab can be auto-opened 512. If this is turned on, the user has given consent to open a tab automatically whenever the user's mobile device is within the predetermined distance from the merchant. The mobile device then can automatically detect in the background when it is within the predetermined distance and automatically sends, also in the background, an indication of proximity to a server in the payment service system as described above. The user can choose to engage in a cardless payment transaction with the merchant without ever bringing the application to the foreground. Therefore, in some implementations, this removes the need to run the application on a main thread of the device's processor.
US 20170004475 (White) [0085] The payment object reader 310 as BLE beacon allows for constant,  scheduled or random scanning of other Bluetooth peripherals and devices.  In  one implementation, a component, such as BLE interface component, within the  payment object reader 310 can be set to run in the background under a BLE  protocol, persistently, intermittently or on activation monitoring for a  significant change in location and/or presence of an appropriate BLE peripheral  or beacon at a merchant or vendor location.  BLE beacon also allows for  persistent or intermittent transmission of data.  For example, BLE beacon may  persistently transmit or receive information related to pair information data.  
US 20140344151 (Soundarajan) financial transaction without unlocking a mobile device. Bar code on the screen of the mobile device, to be scanned at POS.
US 20140364148 (Block) Location-based ticket books. beacon at venue --> bar code representing a virtual ticket appears on screen of mobile device.
US 10460317 (Chitillian) (114)    In an alternate embodiment, the user computing device 110 provides the token directly to the merchant computing device 150. For example, the user computing device 110 generates the token as described in block 510 and transmits the token to the merchant computing device 150 instead of to the payment processing system 140. In a certain embodiment, the user computing device 110 may require approval from the payment processing device 140 before transmitting the token to the merchant computing device 150. (115) The user computing device 110 may access the authentication data from a database on the data storage unit 112, or from data stored in the hands-free payment application 116.(118)    In block 250, the merchant computing device 150 transmits the transaction details and the token to the payment processing system hands-free module 141. The salesperson 102 selects the appropriate token. In an example, only one token is available for selection. In another example, the token is associated with the user 101 when the user 101 enters the merchant location and the token is received. In another example, the token is identifiable as being associated with the user 101 based on an identifier of the user 101, such as a picture.
US 20190347661 (Grenader) [0018] emv level 2 [0053] Alternatively, the client application 154 may run continuously on computer 106 in a background mode which monitors a local port to intercept messages transmitted to computer 106 from website 182 of coordinator 110.
US 20170200144 (Chatterton) [0010] A merchant may utilize a portable terminal that accepts payment cards  for payment processing, such as a portable magnetic card reader or EMV card  reader that may be brought directly to a user. [0034] The connection information and associated processes may therefore  cause terminal device 120 and merchant device 130 to pair for purposes of  transaction processing.  The processes may execute in the background and/or  without input from the merchant utilizing merchant device 130. 
US 9436335  (Scherer) Input transformative system. DETX (103):      Also stored in the memory 318 may be a data store 322 and one or more of the following modules. These modules may be executed as foreground applications, background tasks, daemons, and so forth. DETX (218):  "The input transformation device 108 as described above, such as with regard to FIGS. 1-11 may include functionality associated with a smart card, such as an EMV card.  For example, the input transformation device 108 may include input pads 110, an interconnect matrix 112, output pads 114, and so forth.  The smart card, EMV card, chip card, integrated circuit card, and so forth may be a portable device, such as a pocket-sized or credit-card-sized card device, with circuitry embedded therein." ISO 7816
US 20180018704 (Tunnell) [0132] For applications that require more secure communications such as but  not limited to programming a user device with payment or other information,  data can be sent over two or more communications channels, such as Bluetooth  and EMV, and/or encrypted over both channels.  In the same way, authentication  for certain tasks could require multiple communication channels where portions  of the authentication/Negotiation are passed over multiple channels. 
US 20170076291 (Cairns) [0008] EMV [0039] The term "merchant terminal" is used to describe a physical terminal,  website, or other devices for providing functionality by a merchant at which a  payment is originated.  Merchant terminals can be embedded in POS equipment and  can be "virtual" as in ecommerce website processing.  Also, merchant terminals  can be background devices where no device, card, customer, merchant, or goods  are involved, such as when recurring payments are initiated for services.  The  "merchant terminal" may represent POS devices, merchant online systems, and  other mechanisms owned/controlled by the merchant to conduct various modes of  purchase.  The merchant terminals may include any merchant systems used in  different payment modes using one or more types of technologies (e.g., EMV  chip, magnetic stripe, NFC, e-commerce, etc.).  
US 20160142174 (Fine) [0028] FIG. 1 is a diagram illustrating an example contactless card,  contactless card reader, and mobile computing device, arranged in accordance  with at least some embodiments of the present disclosure.  As depicted, FIG. 1  includes a contactless card 100, a contactless card reader 150, a mobile  computing device 125, and a payment network 160.  FIG. 1 also includes signals  generated by the illustrated devices, including a reader signal 171 generated  by contactless card reader 150, a response signal 172 generated by contactless  card 100, and a disruption signal 173 generated by mobile computing device 125.   FIG. 1 illustrates two different distance ranges from contactless card reader  150, including a short range distance R1 and a long range distance R2.  Short  range distance R1 is also illustrated from contactless card 100 in the  direction of mobile computing device 125.  As noted herein, short range  distance R1 may generally comprise any communication distance for which a  contactless card technology may be designed, and long range distance R2 may  generally comprise any distance greater than that for which a contactless card  technology may be designed. [0041] EMV [0052] Monitor 302 may be configured to monitor contactless card  communications module 130 (also referred to herein as an NFC module) for  passive communication mode NFC signals comprising encoded signature(s) 301.  In  some embodiments, monitor 302 may operate substantially continuously, e.g., in  the background as a user of mobile computing device 125 goes about their daily  business.  For example, monitor 302 may operate over at least one period of 10  minutes or longer, and up to several hours or for as long as mobile computing  device 125 remains on.  
US 20130254115 (Pasa) [0044] NFC, EMV. FIG. 8 shows multiple ways to connect mobile device to POS. 
US 10339525 (Boggard) background online payment. NFC
US 20170091765 (Lloyd) [0042] EMV [0081] In some embodiments, the user application 222 may continuously run in the background of the user system or user device 204 and may automatically initiate presentation of the interface in response to a trigger event comprising purchases, usage of tokens by an indirect user, receiving notifications/signals from a point of sale device, proximity to a point of sale device, modification of parameters associated with one or more tokens and the like. In some embodiments, the user 202 may initiate the presentation of the interface.  
US 20160050203 (Hefetz) [0036] In preferred embodiments of the present invention, the authorization  or authentication request will not present an option to automate future  transactions to the user; rather, the automation will take place automatically  in the background if certain conditions are met.  The user will have the option  of disabling the automation under selected conditions.  The present invention  provides a means for two-component authentication wherein the user will both  authorize and automate the authentication via one action, such as a single tap  on a touchscreen `Allow` button, as shown in FIG. 2.     [0060] At the same time that SDWI information is being checked at 103, other  MLI such as GPS geographical location, Wi-Fi geographical location, or  carrier-provided geolocation information, can also be sought, and acquired if  available, for optional use at 108.  If no MLI of any kind is available, the  client software will reply back to the server with a message that MLI is not  available, and the system will fall back at 108 to direct user interaction  (FIG. 2) for ordinary two-factor authentication.  The step of getting the SDWI  or other MLI can be done without the user's intervention when the user has  logged in to a service from a second device (e.g. a desktop computer.) While  the user is waiting for the authentication to complete, the authentication  steps are being done silently in the background, via the mobile voice device,  without any user intervention.     [0133] IP and MAC address as user A. In this case the platform identifies  that the combination of IP and MAC address for user B is already authenticated  by user A, so that user B can be automatically authenticated in the background  without the need to send a regular notification to user B or without any user B  intervention with his mobile voice device.     [0195] 3.  User simplicity: The method presented in the following  application requires, depending on the configuration, either two clicks or only  one click by the user in order to pair their device.  Current pairing methods  require several clicks by the user, such as entering a six-digit number or even  QR.  Another option will include sending a link via SMS.  Once the SMS  containing the specific link that is recognizable by the client software is  received by the mobile device, the pairing will take place automatically in the  background without user intervention, such as additional clicking     [0253] C. If the SMS does not contains a web link and the SMS contains only  the pairing code, the client software installed on the mobile voice device  identifies the pairing code because the pairing code contains a client software  identifier.  …   Using this method the client will not need to click on the pairing code at all,  because the application would automatically identify the pairing code in the  background.  Using this method the pairing will complete automatically in the  background without user intervention.  
Christopher Brown "Netcom unveils NFC microSD add-on", June 6, 2011. Downloaded from https://www.nfcw.com/2011/06/06/37813/netcom-nfc-microsd-add-on/.  
Rao, Leena, "Paypal Debuts its Newest Hardward, Beacon, A Bluetooth LE Enabled Device for Hands-Free Check Ins and Payments", http://techcrunch.com/2013/09/09 palpal-debuts-its-newest-hardware-beacon-a-bluetooth-le-enabled-device-for-hands-free-check-ins-and-payments, 09/09/2013 
UNKNOWN, "Beacon Paypal", Retrieved from the internet - url: http://www.paypal.com/webapps/mpp/beacon, 7/17/2014, 1-6 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A RUTISER whose telephone number is (571)272-1969.  The examiner can normally be reached on 8:00 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CLAIRE A. RUTISER
Examiner
Art Unit 3692

	


/C.A.R./Examiner, Art Unit 3692                                                                                                                                                                                                        
/ERIC T WONG/Primary Examiner, Art Unit 3692